Nancy E. Rister                                                      Civil/Probate Division
  Williamson County Clerk
  nrister@wilco.org.                                                   405 M.L.K., Box 14
                                                                       Georgetown, TX 78626
                                                                       Civil Main:   (512) 943-1140
                                                                       Fax:           (512) 943-1154




                                       September 10, 2015

Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-1733

        Re:     Court of Appeals No. 03-15-00395-CV
                Trial Court Case No. 15-0344-CC4
                Jose Chavez vs Dalton Pugh and Nancy Pugh

Dear Court of Appeals:

  Please note, in reference to your email in regards to filing a supplemental clerk’s record by
September 11, 2015 on the order of severance in the above case, please note, there was NO
order to sever filed in this case.

 If you should have any questions regarding this letter please do not hesitate to contact our
office.

                                              Sincerely,

                                              /s/ R. Cockrell
                                              Deputy Clerk, Civil/Probate



/rc
cc: file